Citation Nr: 0322965	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for urethral 
strictures.

2.  Entitlement to service connection for psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
headaches, denied service connection for urethral strictures, 
and denied service connection for PTSD.  

In July 2000 a hearing was held at the St. Petersburg, 
Florida RO before C.W. Symanski, who is the Veterans Law 
Judge rendering the final determination in this claim, and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The Board remanded all three issues in December 2000.  The 
headache claim was granted by the RO in April 2003; 
therefore, this issue is no longer before the Board.  
However, in a statement by the veteran, received in May 2003, 
he raised a claim of entitlement to service connection for 
anxiety reaction as a result of the alleged sexual assault.  
The Board finds that this issue is inextricably intertwined 
with the issue of entitlement to service connection for PTSD 
as due to sexual assault.  Therefore, the Board will remand 
these issues for consideration by the agency of original 
jurisdiction.  


FINDING OF FACT

Congenital urethral stricture increased in severity during 
service.  




CONCLUSION OF LAW

The veteran's urethral strictures were aggravated during 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The Board remand, issued in 
December 2000, notified the veteran of this change in the 
law.   

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the RO sent 
the veteran a letter in November 1998 informing him that the 
authorization and consent to release information form he 
completed for Dr. Spalding's records was incomplete due to 
the fact that the doctor's complete address was not provided.  
Additionally, the RO sent the veteran a letter in January 
2001, per the directives of the December 2000 Board remand, 
requesting that he furnish VA with completed VA Form 21-
4142's containing the names and addresses of all medical care 
providers for, inter alia, his urethral stricture since July 
2000.  The letter informed him that VA had already requested 
copies of his treatment reports from the VA Medical Center in 
Bay Pines.  Furthermore, a March 2001 letter from the RO 
informed him of what evidence was necessary to establish 
entitlement for service-connected compensation benefits.            

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the supplemental 
statement of the case (SSOC), issued in April 2003, informed 
him that, provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claim, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
Per the December 2000 Board remand, the veteran was scheduled 
for a VA examination, which was conducted in March 2003.    
Furthermore, the RO has obtained the veteran's VA treatment 
records since July 2000, as directed by the Board remand.  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted, especially as the veteran's claim for entitlement 
to service connection for urethral stricture is being 
granted.  

			II.  Service Connection for Urethral 
Strictures

The veteran argues that he is entitled to service connection 
for urethral strictures.  Specifically, in his substantive 
appeal he states that his pre-existing condition was 
aggravated by an accident in service.  

Service medical records show that on the veteran's entrance 
examination in August 1960, there were no complaints or 
findings of urethral strictures.  During service, he reported 
that he was treated for a urethral stricture as a child.  He 
was hospitalized in January 1963 and April 1964 with a 
diagnosis of stricture of the urethra, and underwent dilation 
of the urethra on both occasions.  Prior to separation, in 
May 1964 it was noted that the veteran had "stricture of 
urethra, congenital" that existed prior to service and was 
aggravated by service. On his separation examination it was 
noted that he had "urethral stricture, dilated once, 16 June 
1963" and "cytoscopy, dilation of urethra, urethrotomy, 
meatolomy [sic], April 14, 1964".

The veteran testified in July 2000 that he was circumcised 
when he was 8 years old and was not aware of a urethral 
problem, and never had had to "dilate".  He claimed he first 
realized the urethral stricture after an accident in service 
where he reportedly fell off a generator and ruptured the 
urethra.  Likewise, the record reflects that during service, 
in January 1964, the veteran reported falling off the 
generator and experiencing pain in the urethra.

Also at the July 2000 hearing the veteran testified that he 
had been seeing a doctor for his urethral strictures at Bay 
Pines VA Medical Center "for the last year".  Also, on a VA 
discharge summary dated in August 1998 it was noted that the 
veteran's diagnoses upon discharge included "urethral 
stricture" and he was to be scheduled by Urology for 
dilatation of the urethral stricture.  Records from the Bay 
Pines VA Medical Center show a diagnosis of urethral 
stricture, status post urethral dilatation and in December 
1999, the veteran was noted to have stricture distally into 
the urethra near the glans penis.          

Per the December 2000 Board remand, the veteran underwent a 
VA examination in March 2003.  The examiner summarized the 
veteran's service medical records and noted entries in the 
veteran's service medical records discussing urinary tract 
infections, noted in the records as dysuria.  He diagnosed 
the veteran with urethral strictures, noting the diagnosis 
was based upon the history and review of the veteran's 
medical records.  He noted that the veteran had evidence of a 
urinary tract infection at the time of examination because he 
had positive leukocyte esterase, presence of white blood 
cells in his urine, and a trace of protein.  

In regards the veteran's claim that his condition was 
aggravated by a fall he had while in service, the examiner 
stated that the area where the veteran had the stricture was 
"not the usual area where strictures happen following an 
injury".  He further stated that to have a rupture of the 
urethra the veteran would have had a significant pelvic 
fracture associated with the fall, and would usually require 
surgical operation.  The records, however, do not reveal 
this.  He noted that the veteran's complaints of pain were 
"not unlikely related to urinary tract infections" that the 
veteran hade been experiencing.  The examiner also stated 
that the veteran has had "extensive investigations and it 
showed that he had only a minor meatus stricture" which he 
stated was more likely than not congenital, as was noted in 
his medical records.  

However, he noted that the veteran continued to have frequent 
urinary tract infections, which, he stated, by itself is a 
well-known cause of urethral obstruction.  He then stated:

The presence of any obstruction is a good 
nidus for the propagation of infection 
and infection over another stricture will 
make the stricture worse.  This is more 
likely than not the scenario in this 
veteran's case.       

He concluded by stating that his condition was more likely 
than not congenital in origin, but became exacerbated because 
of frequent urinary tract infections.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2002).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As the urethral strictures have been determined to be 
congenital in nature, the real question before the Board is 
whether the condition was aggravated in service.  Given the 
foregoing evidence to include the opinion by a VA examiner 
concerning the impact of infections on the course of the 
disability and the veteran's report of trauma to the area, 
the Board finds that the evidence is at least in equipoise as 
to whether the veteran's urethral strictures condition was 
aggravated during his active service.  Under such 
circumstances, the benefit of the doubt is awarded to the 
veteran.  38 U.S.C.A. § 5107(b).  Service connection is 
therefore granted for urethral strictures.


ORDER

Service connection for urethral stricture is granted.  


REMAND

As noted in the introductory portion of this decision, the 
veteran submitted a statement, received in May 2003, in which 
he set forth a claim for entitlement to service connection 
for anxiety reaction as due to his alleged in-service sexual 
assault.  

The issue of entitlement to service connection for anxiety 
reaction as due to sexual assault has not been adjudicated by 
the agency of original jurisdiction and the Board finds that 
the issue of service connection for anxiety reaction as due 
to sexual assault is inextricably intertwined with the issue 
of service connection for PTSD as due to sexual assault.  
Therefore, the claim of entitlement to service connection for 
anxiety reaction as due to sexual assault must be remanded so 
that the RO can make the initial determination on this issue.  
Moreover, it does not appear that the VCAA has been 
considered with respect to the issue of entitlement to 
service connection for anxiety reaction as due to sexual 
assault.  A review of the veteran's service medical records 
show that in March 1962, the veteran was diagnosed with an 
acute anxiety reaction.  On March 28, 1962, he was diagnosed 
with maladjustment, situational, acute.  Furthermore, an 
April 1963 hospital report diagnosed the veteran with 
sociopathic personality and passive-aggressive reaction and a 
July 1964 service medical examination reported the veteran as 
having passive-aggressive personality.    

Additionally, although a review of the veteran's claims 
folder reveals that a VA discharge summary, dated in August 
1998, provided a diagnosis of PTSD, there were no 
accompanying clinical findings.  Applicable regulations 
provide that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  
Therefore, the Board finds that the veteran must be afforded 
a VA psychiatric examination to specifically diagnose PTSD in 
accordance with the above regulations.  

Based on the foregoing, additional development is necessary 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Furthermore, the RO should ensure that it 
has complied with all relevant provisions 
of Manual 21-1 regarding development in 
PTSD claims based on personal assault. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he currently suffers 
from any acquired psychiatric disorder, 
to include anxiety disorder or PTSD due 
to sexual assault under the criteria as 
set forth in DSM-IV, and anxiety 
reaction.  The examiner should report 
whether it is at least as likely as not 
that the veteran has PTSD or anxiety 
disorder as a result of a sexual assault 
in service.  Consideration should be 
given to whether any changes in behavior 
during service were consistent with 
sexual assault.  If the veteran is found 
to have anxiety reaction the examiner is 
to render an opinion as to whether it is 
at least as likely as not that his 
anxiety reaction was initially manifested 
in service.  The claims folders and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



